The judgment of the court was pron ounced by
Kihg, J.
This appeal is taken from an interlocutory judgment of the District judge, sustaining an exception to the sufficiency of an opposition filed to an executrix’ account, and permitting the opponent to amend her pleadings. An examination of the record has satisfied us that the judgment appealed from is not one which can cause an irreparable injury to the appellant, and that a case is not presented which authorises the appellant to claim a revision of the judgment of the inferior court, .at the present stage of the proceedings.

Appeal dismissed*